Citation Nr: 1612236	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  15-18 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Walla Walla, Washington


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses at Yakima Valley Memorial Hospital on September 29, 2014.  

(The issue of entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 50 percent prior to June 5, 2015 and in excess of 70 percent from that date will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 decision of the Walla Walla, Washington, VAMC.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2016.  In January 2016, he requested that this hearing be cancelled. 


FINDINGS OF FACT

1.  The Veteran reasonably expected that the absence of immediate medical attention placed his health in serious jeopardy or presented a serious impairment to bodily function; the treatment received on September 29, 2014 was an emergency. 

2.  The closest VA emergency room is approximately 144 miles from the Veteran's residence, and was not feasibly available. 

3.  Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.  

4.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Yakima Valley Memorial Hospital on September 29, 2014 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he believed the nasal blockage for which he received treatment at a private facility constituted an emergency that threatened his life or health.  He argues that he made many attempts to call his local VA clinic before going to the private facility on the day in question but that he could not get an answer.  

VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability, a non-service connected disability associated with and held to be aggravating a service connected disability, a Veteran with a total disability permanent in nature from a service connected disability, or under certain circumstances when participating in a VA vocational rehabilitation program.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2015).

The record shows that service connection has been established for PTSD.  Service connection has not been established for any other disability.  The Veteran does not contend and the evidence does not show that was treated for PTSD, or that the nasal polyp for which he was treated was associated with or aggravating his PTSD.  The Veteran does not have a total disability rating, and he is not participating in a VA vocational rehabilitation program.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

However, an alternate route to entitlement to reimbursement or payment of unauthorized medical expenses stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2015).

Pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) (2015), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002(a)-(h).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

The record shows that the Veteran received treatment through the VAMC in Walla Walla, Washington or the local VA clinic in Yakima, Washington during the 24 months prior to the unauthorized treatment in question.  He also underwent surgery for his nasal polyps at a VA facility approximately two months later.  This indicates that he is enrolled in the VA healthcare program.  

Furthermore, the September 29, 2014 records show that the Veteran presented to and was treated in an emergency room.  There is no evidence that the Veteran has insurance coverage, and the emergency room records show that when asked about insurance, he listed the VAMC.  There is no evidence that anyone other than the Veteran is financially liable to Yakima Valley Memorial Hospital for the services rendered on September 29, 2014.  He was not treated for a work injury, and it has already been show that he is not eligible for reimbursement under 38 U.S.C.A. § 1728.  As such, the issues in this case are whether a prudent person would have considered his symptoms on September 29, 2014, as an emergency, and whether VA services were feasibly available at that time.  38 C.F.R. § 17.1002(a)-(h).

The evidence includes VA treatment records that show the Veteran called the Walla Walla, Washington, VAMC on September 27, 2014.  He complained of nose congestion for the past five weeks with difficulty in breathing out of his right nostril.  He had tried numerous nasal sprays with no relief.  The Veteran believed that there was a blockage in the right nostril.  These records show that he was advised by a VA nurse that he should go to an emergency room if his symptoms became worse over the next two to three days.  

The September 29, 2014 records from Yakima Valley Memorial Hospital show that the Veteran was triaged at 4:48 in the afternoon.  The level of urgency was considered to be Level Five.  He reported a pain level of 7 on a scale to 10.  The Veteran complained of his right nasal passage feeling blocked for a few days, and he believed there was something in that nostril.  He added that the congestion had been present for a month but was worsening that week.  The Veteran reported that he could not breath in or out through his right nostril.  He felt a slight pain to the left ear when he blew his nose, and he felt puffy under his right eye.  The examiner noted that he was in no acute distress.  On examination, there was a mucosal structure that was blocking the right turbinate.  The diagnosis was nasal polyps.  The Veteran was discharged to home with a prescription for prednisone as well as a nasal spray.  

In the Veteran's January 2015 notice of disagreement, he noted that he had tried to contact the Yakima, Washington, Community Based Outpatient Clinic (COBC) throughout the day of September 29, 2014 but they did not answer the phone.  He argued that the blockage in his right nasal passage made it virtually impossible to breath, so he sought private treatment.  He made a similar argument in his June 2015 substantive appeal, but also noted that he has sleep apnea and uses a CPAP machine.  Therefore, when the polyp that obstructed his nasal cavity made him unable to breath he considered it to be an emergency.  

Under the circumstances of this case, the Veteran could have reasonably have expected that the absence of immediate medical attention placed his health in serious jeopardy or could cause a serious impairment in bodily functions.  The private records show that the triage nurse placed him at a Level Five urgency level, which is the lowest level, and indicate he was in no acute distress.  However, the determination of whether there is a medical emergency is dependent on what a reasonable lay person would have believed; rather than the asssessments of medical professionals.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).

The Veteran's symptoms had been increasing in severity over the previous few days to the point that the right nostril was completely blocked and he used a CPAP machine.  More importantly, he had been instructed to seek treatment at a VA emergency room if his symptoms did not improve in two or three days.  Based on these instructions regarding the emergency room, it was reasonable for the Veteran to infer that immediate treatment would be required under those circumstances. 

VA services were not feasibly available at the time he sought the private care.  Yakima Valley Memorial Hospital is 10 miles from the Veteran's home.  The local COBC is 12 miles away, but the Veteran states he called the COBC throughout the day without getting an answer.  The private records show the Veteran was triaged at 4:48 in the afternoon.  This was after the 4:30 closing time listed for the Yakima, Washington COBC on their website, which suggests that he waited until he was certain he was unable to receive local VA treatment.  The Veteran had been instructed to go to a VA emergency room.  The VA website indicates that the nearest VAMC to the Veteran is over 130 miles away in Walla Walla, Washington; however, the website also states that emergency care is not available at that facility.  The nearest VA emergency room appears to be located in Seattle, Washington, which is 144 miles away from the Veteran's home.  Therefore, given that the Veteran was instructed to obtain treatment at an emergency room, and given the distance to the nearest VA emergency room, VA services were not feasibly available.  

For these reasons, reimbursement or payment of private medical expenses for services rendered by Yakima Valley Memorial Hospital on September 29, 2014 is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Yakima Valley Memorial Hospital on September 29, 2014 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


